Case 2:20-cv-01139-DWM Document 14 Filed 09/21/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEVADA

CHANDAN MANANSINGH and Case No. 2:20-cv-01139-DWM
ANGELA NAIRNS,

Plaintiffs, ORDER
vs.

UNITED STATES OF AMERICA, et
al.,

Defendants.

 

 

Defendant United States of America having moved unopposed for a 30-day
extension of the time to respond to Plaintiffs’ Complaint,

IT IS ORDERED that the motion (Doc. 13) is GRANTED. The United
States shall file a response to Plaintiffs’ Complaint on or before October 21, 2020.
No further extensions of time will be granted.

DATED this Ll day of September, 2020.

 

  

Donald W. District Judge
United States District Court
